09-2954-cv
Fuentes v. Tilles


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 10 th day of May, two thousand ten.

PRESENT:            REENA RAGGI,
                    PETER W. HALL,
                    DENNY CHIN,
                              Circuit Judges.

-------------------------------------------------------------------------------------
M.A. FUENTES, MD,
                                                   Plaintiff-Appellant,
                               v.                                                       No. 09-2954-cv

DAVID TILLES, KATHLEEN BOULWARE,
HOWARD ZONANA, LEWIS BARRY NEWBERG,
                        Defendants-Appellees.
-------------------------------------------------------------------------------------

APPEARING FOR APPELLANT:                                      M ICHA EL A N D R EW            FUENTES, pro se,
                                                              Darien, Connecticut.

APPEARING FOR APPELLEES:                                      JANE D. COMERFORD, Assistant Attorney
                                                              General, for Richard Blumenthal, Attorney
                                                              General of the State of Connecticut, Hartford,
                                                              Connecticut.

           Appeal from the United States District Court for the District of Connecticut (Robert
N. Chatigny, Chief Judge; William I. Garfinkel, Magistrate Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on June 15, 2009, is AFFIRMED.

       Pro se plaintiff Michael Andrew Fuentes sued defendants for alleged violations of

myriad federal laws, including the Sherman and Clayton Acts, 15 U.S.C. § 1 et seq. The

district court approved and adopted Magistrate Judge Garfinkel’s recommendation that

Fuentes’s complaint be dismissed sua sponte under 28 U.S.C. § 1915(e) as lacking an

arguable basis in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). We review

such a dismissal de novo. See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001). In

doing so, we assume the parties’ familiarity with the facts and the record of prior

proceedings, which we reference only as necessary to explain our decision to affirm.

       “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While we give “special

solicitude” to pro se submissions, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475

(2d Cir. 2006); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that, after

Twombly and Iqbal, “we remain obligated to construe a pro se complaint liberally”),

Fuentes’s complaint plainly fails to “plead[] factual content that allows the court to draw the

reasonable inference that the defendant[s are] liable for the misconduct alleged,” Ashcroft

v. Iqbal, 129 S. Ct. at 1949. Accordingly, the district court correctly dismissed the complaint.

                                               2
       On appeal, Fuentes does not contend that he should have been permitted leave to

amend. Our de novo review of his complaint and his arguments to this court confirms that,

in any event, amendment would have been futile. See, e.g., Ellis v. Chao, 336 F.3d 114, 127

(2d Cir. 2003).

       We have considered Fuentes’s other arguments on appeal and conclude that they are

without merit. Accordingly, we AFFIRM the judgment of the district court.

                            FOR THE COURT:
                            CATHERINE O’HAGAN WOLFE, Clerk of Court




                                            3